
	
		III
		111th CONGRESS
		2d Session
		S. RES. 668
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Casey (for himself,
			 Mr. Roberts, Mr. Akaka, Mr.
			 Sanders, and Mr. Brown of
			 Ohio) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing support for the designation of
		  October 20, 2010, as the National Day on
		  Writing.
	
	
		Whereas people in the
			 21st century are writing more
			 than ever before for personal, professional, and civic purposes;
		Whereas the social nature of writing invites people of
			 every age, profession, and walk of life to create meaning through
			 composing;
		Whereas more and more people in every occupation deem
			 writing as essential and influential in their work;
		Whereas writers continue to learn how to write for
			 different purposes, audiences, and occasions throughout their lifetimes;
		Whereas developing digital technologies expand the
			 possibilities for composing in multiple media at a faster pace than ever
			 before;
		Whereas young people are leading the way in developing new
			 forms of composing by using different forms of digital media;
		Whereas effective communication contributes to building a
			 global economy and a global community;
		Whereas the National Council of Teachers of English, in
			 conjunction with its many national and local partners, honors and celebrates
			 the importance of writing through the National Day on Writing;
		Whereas the National Day on Writing celebrates the
			 foundational place of writing in the personal, professional, and civic lives of
			 the people of the United States;
		Whereas the National Day on Writing provides an
			 opportunity for individuals across the United States to share and exhibit their
			 written works through the National Gallery of Writing;
		Whereas the National Day on Writing highlights the
			 importance of writing instruction and practice at every educational level and
			 in every subject area;
		Whereas the National Day on Writing emphasizes the
			 lifelong process of learning to write and compose for different audiences,
			 purposes, and occasions;
		Whereas the National Day on Writing honors the use of the
			 full range of media for composing, from traditional tools like print, audio,
			 and video, to Web 2.0 tools like blogs, wikis, and podcasts; and
		Whereas the National Day on Writing encourages all people
			 of the United States to write, as well as to enjoy and learn from the writing
			 of others: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of October 20, 2010, as the National Day on
			 Writing;
			(2)strongly affirms
			 the purposes of the National Day on Writing;
			(3)encourages
			 participation in the National Galley of Writing, which serves as an exemplary
			 living archive of the centrality of writing in the lives of the people of the
			 United States; and
			(4)encourages
			 educational institutions, businesses, community and civic associations, and
			 other organizations to promote awareness of the National Day on Writing and
			 celebrate the writing of the members those organizations through individual
			 submissions to the National Gallery of Writing.
			
